989 F.2d 484
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Raymond R. GADREAULT, Plaintiff, Appellant,v.Howard CASE, Chief of Police, Palmer Police Department, etal., Defendants, Appellees.
No. 92-2270.
United States Court of Appeals,First Circuit.
April 1, 1993.

Appeal from the United States District Court for the District of Massachusetts
Raymond R. Gadreault on brief pro se.
Kimberly M. Saillant and Morrison, Mahoney & Miller on Motion for Summary Affirmance for appellees.
D.Mass.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Cyr, Circuit Judges.
Per Curiam.


1
Plaintiff argues that  Briscoe v. LaHue, 460 U.S. 325 (1983), is an unconstitutional decision.  As a lower federal court, we are bound by Supreme Court decisions and cannot independently assess their constitutionality.  The judgment for defendants is affirmed substantially for the reasons stated by the magistrate and district court.


2
Affirmed.